Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 1 of 33 PageID# 1004




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division

 CENTER FOR WORKPLACE COMPLIANCE                       )
 (f/k/a EQUAL EMPLOYMENT ADVISORY                      )
 COUNCIL),                                             )
                                                       )
        Plaintiff,                                     )
                                                       )       Case No. 1:20-cv-01387-AJT-JFA
 v.                                                    )
                                                       )
 LITTLER MENDELSON, P.C., et al.,                      )
                                                       )
        Defendants.                                    )

                       ANSWER OF DEFENDANT LANCE E. GIBBONS
                      TO PLAINTIFF’S FIRST AMENDED COMPLAINT

        Defendant Lance E. Gibbons (“Defendant” or “Mr. Gibbons”), by undersigned counsel,

 responds to First Amended Complaint (“Complaint”) filed by plaintiff, the Center for Workplace

 Compliance (“CWC” or “Plaintiff”), and states as follows:

                           I. RESPONSE TO THE INTRODUCTION

        1.      Paragraph 1 consists of Plaintiff’s characterization of this action. To the extent

 the allegations in Paragraph 1 require a response, Plaintiff’s characterization is denied.

        2.      Paragraph 2 consists of Plaintiff’s characterization of the Plaintiff as an entity

 over a time period of more than forty years. To the extent the allegations in Paragraph 2 require

 a response, Plaintiff’s characterization is denied.

        3.      Paragraph 3 consists of Plaintiff’s characterization of the eligibility rules for

 membership for CWC over a period of more than forty years. To the extent the allegations in

 Paragraph 3 require a response, Plaintiff’s characterization is denied.
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 2 of 33 PageID# 1005




           4.   Paragraph 4 consists of Plaintiff’s characterization of CWC’s eligibility rules, and

 CWC’s thoughts and mental impressions about this action. To the extent the allegations in

 Paragraph 4 require a response, Plaintiff’s characterization is denied.

           5.   Paragraph 5 consists of Plaintiff’s characterization of the alleged facts on which

 this action is based. To the extent the allegations in Paragraph 5 require a response, Plaintiff’s

 characterization is denied.

           6.   Paragraph 6 consists of Plaintiff’s characterization of the alleged facts on which

 this action is based. To the extent the allegations in Paragraph 6 require a response, the

 Plaintiff’s characterization is denied. By way of further answer, Mr. Gibbons states that the

 allegations about his “employment” by CWC are so materially incomplete and inaccurate that

 they are false and misleading. At all times relevant herein, Mr. Gibbons was either counsel to or

 partner in the NT Lakis law firm. Mr. Gibbons was hired by, worked for, was associated with,

 and was paid by the NT Lakis law firm, although the name of the NT Lakis firm does not appear

 anywhere in the Complaint. Mr. Gibbons had no employment agreement with CWC, and he was

 not paid by CWC, although his duties as counsel and later as a partner in the NT Lakis firm

 required that he provide legal services to CWC, for which CWC was charged by the NT Lakis

 law firm. At all times relevant hereto CWC had no employees. Any remaining allegations are

 denied.

           7.   Paragraph 7 consists of Plaintiff’s generalized characterization about knowledge

 allegedly possessed by Mr. Gibbons and by Ms. Gokturk. To the extent the allegations in

 Paragraph 7 require a response, Plaintiff’s characterization is denied. For the reasons set forth in

 paragraph 6 above, Mr. Gibbons also denies the allegations about him being a “CWC staff




                                                  -2-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 3 of 33 PageID# 1006




 member” on the basis that the allegation is so incomplete and inaccurate that it is false and

 misleading. Any remaining allegations are denied.

        8.      Paragraph 8 consists of Plaintiff’s characterization of the alleged facts on which

 this action is based as to Defendants Littler, Gokturk and Gibbons. Mr. Gibbons is without

 sufficient knowledge or information to permit him to admit the allegations as to Defendants

 Littler or Gokturk, and he therefore denies the allegations. The allegations in Paragraph 8 are

 denied as to Mr. Gibbons.

        9.      Paragraph 9 consists of an allegation about “explicit or tacit approval” by

 Defendant Littler of certain conduct alleged herein. These allegations are a conclusion of law to

 which no response is required. To the extent that a response may be required, Mr. Gibbons is

 without sufficient knowledge or information to permit him to admit the allegations about

 “explicit or tacit approval” by Defendant Littler, and he therefore denies the allegations. Any

 remaining allegations are denied.

        10.     Paragraph 10 consists of a number of different allegations. Plaintiff’s conclusory

 allegation of fraud is denied. The allegation that “some or all of the Littler Defendants falsely

 represented that Littler was the original author” of content copied from CWC materials is so

 vague that it does not permit a substantive response. To the extent that a response is required,

 Mr. Gibbons is without sufficient knowledge or information to permit him to admit the

 allegations, and he therefore denies the allegations. Mr. Gibbons admits that he used the login

 credentials of another individual to gain access to CWC materials, but expressly denies that such

 access was without authorization. To the contrary, Mr. Gibbons states that permission was

 granted by a member of CWC’s board of directors, who had actual and/or apparent authority to




                                                 -3-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 4 of 33 PageID# 1007




 do so, and that such permitted access was not restricted or revoked. Any remaining allegations

 are denied.

         11.     Paragraph 11 consists of Plaintiff’s summary of the relief it seeks. Mr. Gibbons

 denies that Plaintiff is entitled to the relief sought herein.

                                          II. THE PARTIES

         12.     Defendant admits that Plaintiff is a non-profit association incorporated in the

 District of Columbia with its principal place of business in the District of Columbia.

         13.     Upon information and belief, Mr. Gibbons admits the allegations concerning the

 jurisdiction where Littler is incorporated. Mr. Gibbons admits that Littler has at all times

 relevant hereto maintained offices in Washington, D.C. and in Northern Virginia.

         14.     Mr. Gibbons admits that he is a citizen of Virginia as alleged, and that he was a

 shareholder of Littler during the time periods alleged. Mr. Gibbons admits that his employment

 by and partnership in the NT Lakis firm required that he provide legal services to CWC, and that

 he did so. At all times relevant hereto, CWC had no employees. The allegation that Mr.

 Gibbons was at all relevant times “acting within the course and scope of his employment with

 Littler” is a conclusion of law to which no response is required. To the extent that a response

 may be required, the allegation is denied. Any remaining allegations are denied.

         15.     Mr. Gibbons admits that Ms. Gokturk is a Virginia citizen as alleged, and that she

 has been a Littler principal since early 2019. The allegation that Ms. Gokturk was at all relevant

 times “acting within the course and scope of her employment with Littler” is a conclusion of law

 to which no response is required. To the extent that a response may be required, the allegation is

 denied. By way of further answer, Mr. Gibbons states that the allegations about Ms. Gokturk’s

 “employment” by CWC are so materially incomplete and inaccurate that they are misleading. At



                                                    -4-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 5 of 33 PageID# 1008




 all times relevant hereto before her employment by Littler, Ms. Gokturk was an independent

 contractor for the NT Lakis law firm. Ms. Gokturk was hired by, worked for, and was paid by

 the NT Lakis law firm, although the name of the NT Lakis firm does not appear anywhere in the

 Complaint. On information and belief, Ms. Gokturk had no employment agreement with CWC,

 and she was not paid by CWC, although her duties as an independent contractor for the NT Lakis

 firm required that she provide certain professional services to CWC, for which CWC was

 charged by the NT Lakis law firm. At all times relevant hereto, CWC had no employees. Any

 remaining allegations are denied.

          16.   Defendant is without sufficient knowledge or information to permit him to

 respond to the allegations as to Doe Defendants 1-10, and the allegations are therefore denied.

                               III. JURISDICTION AND VENUE

          17.   The allegations in Paragraph 17 consist of legal conclusions to which no response

 is required. To the extent the allegations in Paragraph 17 require a response, Defendant admits

 only that the Complaint asserts claims based on the Copyright Act, the Computer Fraud and

 Abuse Act, and for common law fraud. Any remaining allegations are denied.

          18.   Defendant admits that this Court has subject matter jurisdiction based on federal

 question jurisdiction and diversity of citizenship.

          19.   Defendant admits that this Court has supplemental jurisdiction over the fraud

 claim.

          20.   The allegations in Paragraph 20 assert a legal conclusion to which no response is

 required. To the extent the allegations in Paragraph 20 require a response, Defendant admits

 only that Littler transacts business in this judicial district. Any remaining allegations are denied.




                                                  -5-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 6 of 33 PageID# 1009




        21.     Mr. Gibbons admits that this Court has personal jurisdiction over him. The

 allegations as to Ms. Gokturk consist of legal conclusions to which no response is required. To

 the extent that a response is required, Defendant states only that upon information and belief Ms.

 Gokturk is a resident and citizen of Virginia. Any remaining allegations are denied.

        22.     Defendant admits that venue is proper in this Court.

                                 IV. FACTUAL BACKGROUND

        23.     Defendant admits only that CWC is a non-profit association which, inter alia,

 provides information to its members about workplace compliance requirements and risks. Mr.

 Gibbons is without sufficient knowledge or information about CWC’s history going back to

 1976 to permit him to admit such allegations, and those allegations are therefore denied. Any

 remaining allegations are denied.

        24.     Defendant is without sufficient knowledge or information to permit him to admit

 the allegations in paragraph 24 about the various members of Plaintiff’s organization going back

 to 1976, and those allegations are therefore denied.

        25.     Defendant admits only that during his employment by or association with the NT

 Lakis firm that CWC hosted an annual policy conference, a compliance conference, and talent

 acquisition compliance summit. Any remaining allegations are denied.

        26.     Defendant is without sufficient knowledge or information to permit him to admit

 the allegations in this paragraph, and the allegations are therefore denied.

        27.     Upon information and belief, Mr. Gibbons admits the allegations in this

 paragraph.




                                                  -6-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 7 of 33 PageID# 1010




           28.   Defendant is without sufficient knowledge or information to permit him to admit

 the allegations in this paragraph about CWC membership guidelines and requirements, and the

 allegations are therefore denied.

           29.   Defendant is without sufficient knowledge or information to permit him to admit

 the allegations in this paragraph about how various members of Plaintiff’s organization allegedly

 use information which they obtain from CWC, and those allegations are therefore denied.

           30.   Defendant is without sufficient knowledge or information to permit him to admit

 the allegations in this paragraph, and those allegations are therefore denied.

           31.   Defendant is without sufficient knowledge or information to permit him to admit

 the allegations in this paragraph about Plaintiff’s membership restrictions, and the allegations are

 therefore denied.

           32.   Defendant is without sufficient knowledge or information to permit him to admit

 the allegations in this paragraph, which call for speculation, and the allegations are therefore

 denied.

           33.   Mr. Gibbons admits only that it was his understanding that law firms were not

 members of CWC. Mr. Gibbons is without sufficient knowledge or information to admit what

 information Ms. Gokturk has, and the allegations as to her are denied. Any remaining

 allegations are denied.

           34.   The allegations of paragraph 34 are denied.

           35.   Defendant admits only that to his knowledge CWC has, since 2015, provided

 workplace compliance information to its members in the form of weekly memoranda. As




                                                  -7-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 8 of 33 PageID# 1011




 Plaintiff admits, Mr. Gibbons wrote and edited such memoranda.1 Any remaining allegations are

 denied.

           36.   Mr. Gibbons admits only that CWC materials are made available to CWC

 members, and are generally accessible by members. Any remaining allegations are denied.

           37.   Mr. Gibbons admits only that CWC materials are made available to CWC

 members, and are generally accessible by members. Any remaining allegations are denied.

           38.   Mr. Gibbons admits that it was his understanding that law firms were generally

 not members of CWC. Any remaining allegations are denied.

           39.   Mr. Gibbons admits that access to the CWC members only site is generally

 restricted to members and employees. Any remaining allegations are denied.

           40.   Mr. Gibbons admits only that certain of CWC’s materials contained the statement

 that they may not be copied or reproduced except by members without the consent of CWC.

           41.   Mr. Gibbons admits only that he became generally familiar with how CWC

 memoranda were prepared, because he wrote and edited many such memoranda. Mr. Gibbons is

 without sufficient knowledge or information to admit the allegations as to Ms. Gokturk, and he

 therefore denies the allegations. Mr. Gibbons admits that he rejoined Littler as a shareholder on

 July 23, 2018. The remaining allegations are denied.

           42.   The allegations of this paragraph are denied. At all times relevant herein, Mr.

 Gibbons was either counsel to or partner in the NT Lakis law firm. Mr. Gibbons was hired by,

 worked for, was associated with, and was paid by the NT Lakis law firm, although the name of

 the NT Lakis firm does not appear anywhere in the Complaint. Mr. Gibbons had no employment

 agreement with CWC, and he was not paid by CWC, although his duties as a partner in the NT



 1
     See, e.g., paragraphs 91, 104, 114, 138 and 139 of the First Amended Complaint.
                                                 -8-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 9 of 33 PageID# 1012




 Lakis firm required that he provide legal services to CWC, for which CWC was charged by the

 NT Lakis law firm. At all times relevant hereto CWC had no employees.

        43.     Mr. Gibbons is without sufficient knowledge or information to admit the

 allegations about what NT Lakis or CWC did after he resigned from the NT Lakis firm as a

 partner on July 20, 2018, and the allegations are therefore denied.

        44.     The allegations of this paragraph are denied. At all times relevant hereto before

 her employment by Littler, Ms. Gokturk was an independent contractor for the NT Lakis law

 firm. Ms. Gokturk was hired by, worked for, and was paid by the NT Lakis law firm, although

 the name of the NT Lakis firm does not appear anywhere in the Complaint. On information and

 belief, Ms. Gokturk had no employment agreement with CWC, and she was not paid by CWC,

 although hers duties as an independent contractor for the NT Lakis firm required that she provide

 certain professional services to CWC, for which CWC was charged by the NT Lakis law firm.

 At all times relevant hereto, CWC had no employees.

        45.     Mr. Gibbons admits that he rejoined Littler as a shareholder on July 23, 2018, and

 that Littler issued the referenced press release. Mr. Gibbons further admits that his practice areas

 at NT Lakis and at Littler were similar. The remaining allegations are denied.

        46.     Mr. Gibbons admits that he had previously served as a Littler shareholder from

 June 2007 to June 2014 in Littler’s D.C. Office, and from June 2014 to July 2015 in Littler’s

 Pittsburgh, PA Office. Any remaining allegations are denied.

        47.     Mr. Gibbons admits that on or around February 26, 2019, Littler issued a press

 release about adding Ms. Gokturk to its office in Northern Virginia, as alleged.

        48.     Mr. Gibbons admits only that Littler is a law firm, and that it is his understanding

 that Littler has the largest global employment and labor law practice.



                                                 -9-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 10 of 33 PageID# 1013




        49.     Mr. Gibbons denies the allegation that Littler and Littler’s Workplace Policy

 Institute (WPI) compete directly with CWC.

        50.     Mr. Gibbons admits that it is his understanding that Littler’s practice areas include

 those identified in paragraph 50 of the Complaint.

        51.     Mr. Gibbons admits only that Littler has advertised its “robust platform and

 resources” which it makes available to its attorneys and staff for purposes of servicing its clients.

 The remaining allegations are denied.

        52.     Defendant denies the allegations of this paragraph.

        53.     Mr. Gibbons admits that he joined Littler as a shareholder, that he was

 compensated by Littler, and that Littler retained the ability to discharge him in accordance with

 the shareholder agreement and applicable law. The remaining allegations are denied.

        54.     The allegations of this paragraph are denied.

        55.     Paragraph 55 of the Complaint, which is more than a page long, contains multiple

 conclusions of law. To the extent the asserted conclusions of law require a response, the

 allegations are denied. Any remaining allegations are denied.

        56.     The allegations of paragraph 56 are denied.

        57.     Mr. Gibbons admits only that he used a Littler computer to access and view

 certain CWC materials, and states further that he had permission from a CWC board member to

 do so. The remaining allegations are denied.

        58.     Mr. Gibbons admits only that the quoted excerpts come from various Littler

 promotional materials. The remaining allegations are denied.

        59.     The allegations of this paragraph are denied.

        60.     The allegations of this paragraph are denied.



                                                 -10-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 11 of 33 PageID# 1014




        61.     The allegations of this paragraph are denied.

        62.     The allegations of this paragraph are denied.

        63.     Defendant admits only that the materials reflected on Exhibit A to the First

 Amended Complaint generally relate to the areas in which Mr. Gibbons and certain others at

 Littler practice. The remaining allegations are denied.

        64.     Mr. Gibbons admits only that he used a Littler computer to access and view

 certain CWC materials, and states further that he had permission from a CWC board member to

 do so. The remaining allegations are denied.

        65.     The allegations of this paragraph are denied.

        66.     The allegations of this paragraph are denied.

        67.     The allegations of this paragraph are denied.

        68.     Defendant is without sufficient knowledge or information to permit him to admit

 the allegations in this paragraph, and the allegations are therefore denied.

        69.     Mr. Gibbons admits only that he gave presentations while at Littler on a number

 of occasions. The remaining allegations are denied.

        70.     Mr. Gibbons admits only that he gave presentations while at Littler on a number

 of occasions. The remaining allegations are denied.

        71.     Mr. Gibbons admits only that he gave presentations while at Littler on a number

 of occasions. The remaining allegations are denied..

        72.     Mr. Gibbons admits only that he wrote and published articles while at Littler. The

 remaining allegations are denied.

        73.     The allegations of this paragraph are denied.

        74.     Mr. Gibbons denies that he induced others to infringe Plaintiff’s copyrights.



                                                 -11-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 12 of 33 PageID# 1015




        75.     Mr. Gibbons admits only that at some point after leaving NT Lakis he emailed a

 former colleague who remained at the NT Lakis firm. The remaining allegations are denied.

        76.     The allegations of this paragraph are denied.

        77.     Mr. Gibbons admits that he received no response to his email inquiry. The

 remaining allegations are denied.

        78.     Defendant is without sufficient knowledge or information to permit him to admit

 the allegations in this paragraph, and the allegations are therefore denied.

        79.     Defendant is without sufficient knowledge or information to permit him to admit

 the allegations in this paragraph, and the allegations are therefore denied. The allegation about

 an attorney at CWC is denied, on the basis that at all relevant times CWC had no attorneys or

 other employees.

        80.     Defendant is without sufficient knowledge or information to permit him to admit

 the allegations in this paragraph, and the allegations are therefore denied. Mr. Gibbons expressly

 denies the assertion that the referenced information belongs to Plaintiff or is protected by a valid

 copyright.

        81.     The allegations of this paragraph are denied.

        82.     Defendant is without sufficient knowledge or information to permit him to admit

 the factual allegations in this paragraph, and those allegations are therefore denied. The

 remaining portion of the paragraph is a legal conclusion to which no response is required. To the

 extent that a response may be required, any remaining allegations are denied.

        83.     Defendant is without sufficient knowledge or information to permit him to admit

 the specifics of the allegations in this paragraph, but admits to engaging in the alleged dialogue




                                                 -12-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 13 of 33 PageID# 1016




 at some point with an attorney at the NT Lakis firm. The allegation about an attorney at CWC is

 denied, on the basis that at all relevant times CWC had no attorneys or other employees.

        84.     Mr. Gibbons admits only that the attorney at the NT Lakis firm did not respond to

 his inquiry. The remaining allegations are denied.

        85.     Mr. Gibbons denies that he asked anyone to engage in copyright infringement.

 The remaining allegations are denied.

        86.     The allegations of this paragraph are denied.

        87.     The allegations of this paragraph are denied.

        88.     Defendant is without sufficient knowledge or information to permit him to admit

 the allegations, and the allegations are therefore denied. The allegations about Mr. Gibbons

 being a former CWC Assistant General Counsel are denied for the reasons set forth above.

        89.     Mr. Gibbons admits only that he contacted the person referred to as Company A

 Employee, who was on the board of directors at CWC.

        90.     The allegations of this paragraph are denied.

        91.     Mr. Gibbons denies that he was employed by CWC, which had no employees. At

 all times relevant herein, Mr. Gibbons was either counsel to or partner in the NT Lakis law firm.

 Mr. Gibbons admits that he authored memoranda while at the NT Lakis firm, but denies that any

 copyright notice placed on such documents would be effective to him as an author of such

 documents. Any remaining allegations are denied.

        92.     The allegations of this paragraph are denied.

        93.     Mr. Gibbons denies that he made fraudulent statements to “Company A

 Employee.” Mr. Gibbons admits that he was given permission by Company A Employee to

 access the CWC members only site. Mr. Gibbons states further that as a member of CWC’s



                                                -13-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 14 of 33 PageID# 1017




 board of directors, Company A Employee had actual and/or apparent authority to grant Mr.

 Gibbons access to the CWC members only site, and that such permitted access was not restricted

 or revoked.

        94.     The allegations of this paragraph consist of conclusions of law to which no

 response is required. To the extent that a response may be required, the allegations are denied.

        95.     Mr. Gibbons admits only that with the log in credentials and express permission

 of Company A Employee, who was a member of the board of directors of CWC, he accessed the

 CWC members only site and viewed materials on that site. Mr. Gibbons denies that said access

 constituted an infringement of CWC copyrights. Any remaining allegations are denied.

        96.     Mr. Gibbons admits only that, with permission, he accessed CWC information

 electronically after he left the NT Lakis firm. Mr. Gibbons denies the allegations of

 infringement, and denies that Littler competes with CWC. Any remaining allegations are denied.

        97.     Mr. Gibbons admits only that, with permission, he accessed CWC information

 electronically after he left the NT Lakis firm. Mr. Gibbons denies the allegations of

 infringement. Any remaining allegations are denied.

        98.     Mr. Gibbons admits only that, with permission, he accessed CWC information

 electronically after he left the NT Lakis firm. Mr. Gibbons denies the allegations of

 infringement. Any remaining allegations are denied.

        99.     Mr. Gibbons admits only that, with permission, he accessed CWC information

 electronically after he left the NT Lakis firm. Mr. Gibbons denies the allegations of

 infringement. Any remaining allegations are denied.

        100.    The allegations of this paragraph are denied.




                                                -14-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 15 of 33 PageID# 1018




           101.   Mr. Gibbons admits only that the image which appears in paragraph 101 of the

 First Amended Complaint appears to be reasonably accurate. The remaining allegations are

 denied.

           102.   Mr. Gibbons admits that he was given permission to access the CWC Members-

 Only site by a member of CWC’s board of directors. As such, permission was granted by

 someone with actual and/or apparent authority, and such permitted access was not restricted or

 revoked. Mr. Gibbons expressly denies making fraudulent statements. Any remaining

 allegations are denied.

           103.   The allegations of this paragraph are denied.

           104.   Mr. Gibbons admits only that he authored a number of memoranda for CWC

 while at the NT Lakis firm. Mr. Gibbons denies that he was employed by CWC, which had no

 employees. Mr. Gibbons denies that any copyright notice placed on such documents would be

 effective as to him as an author of such documents. Any remaining allegations are denied.

           105.   Mr. Gibbons expressly denies that he unlawfully obtained or infringed the

 referenced memoranda. The remaining allegations are denied.

           106.   The allegations of this paragraph are denied.

           107.   The allegations of this paragraph are denied.

           108.   The allegations of this paragraph are denied.

           109.   Upon information and belief, the allegations of this paragraph about the number

 of password changes are admitted.

           110.   The allegations of this paragraph are denied.

           111.   The allegations of this paragraph are denied.

           112.   The allegations of this paragraph are denied.



                                                  -15-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 16 of 33 PageID# 1019




        113.    The allegations of this paragraph are denied.

        114.    Mr. Gibbons admits only that he authored a number of memoranda for CWC

 while at the NT Lakis firm. Mr. Gibbons denies that he was employed by CWC, which had no

 employees. Mr. Gibbons denies that any copyright notice placed on such documents would be

 effective as to him as an author of such documents. Mr. Gibbons expressly denies the allegations

 that he infringed and unlawfully obtained copies of the referenced memoranda. Any remaining

 allegations are denied.

        115.    Mr. Gibbons admits only that, with permission, he accessed CWC information

 electronically after he left the NT Lakis firm which were relevant to his areas of practice. Any

 remaining allegations are denied.

        116.    The allegations of this paragraph are denied.

        117.    Mr. Gibbons expressly denies the allegations of fraud, and denies any remaining

 allegations.

        118.    The allegations of this paragraph are denied.

        119.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations, and the allegations are therefore denied.

        120.    Defendant is without sufficient knowledge or information to permit him to admit

 the allegations, and the allegations are therefore denied.

        121.    Mr. Gibbons admits only that at some point he contacted the Company A

 Employee, and told them that he was unable to access the CWC site, and requested the new

 password. The remaining allegations are denied.

        122.    Mr. Gibbons admits that he was given the new password. The allegations of fraud

 are expressly denied.



                                                 -16-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 17 of 33 PageID# 1020




        123.    Mr. Gibbons admits that after he was given the new password at some point he

 accessed the CWC members only site. Mr. Gibbons expressly denies that he infringed any CWC

 copyright. Any remaining allegations are denied.

        124.    Mr. Gibbons admits only that, with permission, he accessed CWC information

 electronically after he left the NT Lakis firm. Mr. Gibbons denies that he fraudulently obtained

 credentials, or that he infringed any CWC copyrights. Any remaining allegations are denied.

        125.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations, and the allegations are therefore denied.

        126.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations, and the allegations are therefore denied.

        127.    Mr. Gibbons admits only that at some point he contacted the Company A

 Employee, and told them he was unable to access the CWC site, and requested the new

 password. The remaining allegations are denied.

        128.    The allegations of this paragraph are denied.

        129.    Mr. Gibbons expressly denies that he infringed any CWC copyright. The

 remaining allegations are denied.

        130.    Mr. Gibbons admits only that, with permission, he accessed CWC information

 electronically after he left the NT Lakis firm. Mr. Gibbons denies that he fraudulently obtained

 credentials, or that he infringed any CWC copyrights. Any remaining allegations are denied.

        131.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations, and the allegations are therefore denied.

        132.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations, and the allegations are therefore denied.



                                                 -17-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 18 of 33 PageID# 1021




        133.    Mr. Gibbons admits only that at some point he contacted the Company A

 Employee, and told them that he was unable to access the CWC site, and requested the new

 password. The remaining allegations are denied.

        134.    Mr. Gibbons admits only that he was voluntarily given the credentials by

 Company A Employee, who was a member of CWC’s board of directors. The remaining

 allegations are denied.

        135.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the specific allegations about access to CWC’s members only site, and therefore denies the

 allegations. Mr. Gibbons expressly denies that he infringed any CWC copyright. Any remaining

 allegations are denied.

        136.    Mr. Gibbons admits only that, with permission, he accessed CWC information

 electronically after he left the NT Lakis firm. Mr. Gibbons is without sufficient knowledge or

 information to permit him to admit the specific allegations about access to CWC’s members only

 site, and therefore denies the allegations. Mr. Gibbons denies that he fraudulently obtained

 credentials, or that he infringed any CWC copyrights. Any remaining allegations are denied.

        137.    The allegations of this paragraph are denied.

        138.    Mr. Gibbons admits only that he authored a number of memoranda while at the

 NT Lakis firm. Mr. Gibbons had no employment agreement with CWC, and he was not paid by

 CWC, although his duties as counsel to and then as a partner in the NT Lakis firm required that

 he provide legal services to CWC, for which CWC was charged by the NT Lakis law firm. At

 all times relevant hereto CWC had no employees. Mr. Gibbons denies that any copyright notice

 placed on such memoranda would be effective as to him as an author of such documents. Any

 remaining allegations are denied.



                                                -18-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 19 of 33 PageID# 1022




        139.    Mr. Gibbons admits only that he authored a number of memoranda while at the

 NT Lakis firm. Mr. Gibbons had no employment agreement with CWC, and he was not paid by

 CWC, although his duties as counsel to and then as a partner in the NT Lakis firm required that

 he provide legal services to CWC, for which CWC was charged by the NT Lakis law firm. At

 all times relevant hereto CWC had no employees. Mr. Gibbons denies that any copyright notice

 placed on such memoranda would be effective as to him as an author of such documents. Any

 remaining allegations are denied.

        140.    Mr. Gibbons admits only that, with permission, he accessed CWC information

 electronically after he left the NT Lakis firm. Mr. Gibbons denies that he fraudulently obtained

 credentials, or that he infringed any CWC copyrights. Any remaining allegations are denied.

        141.    The allegations of this paragraph are denied.

        142.    The allegations of this paragraph are denied.

        143.    Mr. Gibbons admits that the password for Company A Employee was reset three

 times. Mr. Gibbons expressly denies the allegations of fraud.

        144.    The allegations of this paragraph are denied.

        145.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        146.    The allegations of this paragraph are denied.

        147.    The allegations of this paragraph are denied.

        148.    Mr. Gibbons denies the allegations about his employment by CWC, a falsehood

 which is repeated throughout the Complaint. The remaining allegations are denied.




                                                 -19-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 20 of 33 PageID# 1023




        149.    Mr. Gibbons admits only that, with permission, he accessed CWC information

 electronically after he left the NT Lakis firm. Mr. Gibbons denies that he infringed any CWC

 copyrights. Any remaining allegations are denied.

        150.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        151.    Upon information and belief, admitted.

        152.    At all times relevant herein, Mr. Gibbons was either counsel to or partner in the

 NT Lakis law firm. Mr. Gibbons was hired by, worked for, was associated with, and was paid

 by the NT Lakis law firm, although the name of the NT Lakis firm does not appear anywhere in

 the Complaint. Mr. Gibbons had no employment agreement with CWC, and he was not paid by

 CWC, although his duties as counsel to and then as a partner in the NT Lakis firm required that

 he provide legal services to CWC, for which CWC was charged by the NT Lakis law firm. At

 all times relevant hereto CWC had no employees. Mr. Gibbons admits only that he attended this

 conference and made a presentation in his capacity as a partner of the NT Lakis firm. Any

 remaining allegations are denied.

        153.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph about the presentations given at the conference by others,

 and the allegations are therefore denied. The allegation that the presentation was copyright

 protected is denied.

        154.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        155.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.



                                                 -20-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 21 of 33 PageID# 1024




        156.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        157.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        158.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        159.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        160.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        161.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        162.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        163.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        164.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        165.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        166.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.




                                                 -21-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 22 of 33 PageID# 1025




        167.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        168.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        169.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        170.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        171.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        172.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        173.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        174.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        175.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        176.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        177.    Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.




                                                 -22-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 23 of 33 PageID# 1026




        178.     Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        179.     Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph, and the allegations are therefore denied.

        180.     The allegations of this paragraph are denied.

        181.     The allegations of this paragraph are denied.

        182.     Mr. Gibbons admits only that Exhibit B to the Complaint purports to provide the

 referenced information. Mr. Gibbons denies that the referenced information is true and accurate.

        183.     Mr. Gibbons is without sufficient knowledge or information to permit him to

 admit the allegations of this paragraph regarding the certificates of registration, and the

 allegations are therefore denied. Mr. Gibbons expressly denies that Plaintiff “complied in all

 respects with the requirements of the Copyright Act”, and further denies that the referenced

 copyrights are valid.

      COUNT 1: DIRECT AND CONTRIBUTORY COPYRIGHT INFRINGEMENT
              OF WORKS FROM THE CWC MEMBERS-ONLY SITE

        184.     Defendant incorporates and restates his responses set forth above as if fully set

 forth herein.

        185.     The allegations of this paragraph are denied.

        186.     The allegations of this paragraph are denied.

        187.     The allegations of this paragraph are denied.

        188.     The allegations of this paragraph are denied.

        189.     The allegations of this paragraph are denied.

        190.     The allegations of this paragraph are denied.

        191.     The allegations of this paragraph are denied.

                                                 -23-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 24 of 33 PageID# 1027




        192.     The allegations of this paragraph are denied.

        193.     The allegations of this paragraph are denied.

        194.     The allegations of this paragraph are denied.

        195.     The allegations of this paragraph are denied.

        196.     The allegations of this paragraph are denied.

        197.     The allegations of this paragraph are denied.

        198.     The allegations of this paragraph are denied.

        199.     The allegations of this paragraph are denied.

        200.     The allegations of this paragraph are denied.

        201.     The allegations of this paragraph are denied.

        202.     The allegations of this paragraph are denied.

        203.     The allegations of this paragraph are denied.

        204.     The allegations of this paragraph are denied.       Defendant further denies that

 Plaintiff has suffered irreparable harm.

                     COUNT 2: COMPUTER FRAUD AND ABUSE ACT
           UNDER 18 U.S.C. § 1030(a)(2)(C) OBTAINING INFORMATION FROM THE
                                CWC MEMBERS-ONLY SITE

        205.     Defendant incorporates and restates his responses set forth above as if fully set

 forth herein.

        206.     The allegations of this paragraph are denied.

        207.     The allegations of this paragraph are denied.

        208.     The allegations of this paragraph are denied.

        209.     The allegations of this paragraph are denied.

        210.     The allegations of this paragraph are denied.



                                                 -24-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 25 of 33 PageID# 1028




        211.     The allegations of this paragraph are denied.

        212.     The allegations of this paragraph are denied.

        213.     The allegations of this paragraph are denied.

        214.     The allegations of this paragraph are denied.

        215.     The allegations of this paragraph are denied.

        216.     The allegations of this paragraph are denied.

        217.     The allegations of this paragraph are denied.

        218.     The allegations of this paragraph are denied.

        219.     The allegations of this paragraph are denied.

                          COUNT 3: COMPUTER FRAUD AND ABUSE ACT
                          UNDER 18 U.S.C. § 1030(a)(4) COMPUTER FRAUD

        220.     Defendant incorporates and restates his responses set forth above as if fully set

 forth herein.

        221.     The allegations of this paragraph are denied.

        222.     The allegations of this paragraph are denied.

        223.     The allegations of this paragraph are denied.

        224.     The allegations of this paragraph are denied.

        225.     The allegations of this paragraph are denied.

        226.     The allegations of this paragraph are denied.

        227.     The allegations of this paragraph are denied.

        228.     The allegations of this paragraph are denied.

        229.     The allegations of this paragraph are denied.

        230.     The allegations of this paragraph are denied.

        231.     The allegations of this paragraph are denied.

                                                 -25-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 26 of 33 PageID# 1029




        232.     The allegations of this paragraph are denied.

        233.     The allegations of this paragraph are denied.

                                            COUNT 4: FRAUD

        234.     Defendant incorporates and restates his responses set forth above as if fully set

 forth herein.

        235.     The allegations of this paragraph are denied.

        236.     The allegations of this paragraph are denied.

        237.     The allegations of this paragraph are denied.

        238.     The allegations of this paragraph are denied.

        239.     The allegations of this paragraph are denied.

        240.     The allegations of this paragraph are denied.

        241.     The allegations of this paragraph are denied.

        242.     The allegations of this paragraph are denied.

        243.     The allegations of this paragraph are denied.

        244.     The allegations of this paragraph are denied.

        245.     The allegations of this paragraph are denied.

        246.     The allegations of this paragraph are denied.

        247.     The allegations of this paragraph are denied.

        248.     The allegations of this paragraph are denied.

        249.     The allegations of this paragraph are denied.

          COUNT 5: DIRECT AND CONTRIBUTORY COPYRIGHT INFRINGEMENT
         OF THE 2017 CWC PRE-EXISTING BIG DATA ANALYTICS PRESENTATION

        250.     Defendant incorporates and restates his responses set forth above as if fully set

 forth herein.

                                                 -26-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 27 of 33 PageID# 1030




        251.     The allegations of this paragraph are denied.

        252.     The allegations of this paragraph are denied.

        253.     The allegations of this paragraph are denied.

        254.     The allegations of this paragraph are denied.

        255.     The allegations of this paragraph are denied.

        256.     The allegations of this paragraph are denied.

        257.     The allegations of this paragraph are denied.

        258.     The allegations of this paragraph are denied.

        259.     The allegations of this paragraph are denied.

        260.     The allegations of this paragraph are denied.

        261.     The allegations of this paragraph are denied.

        262.     The allegations of this paragraph are denied.

        263.     The allegations of this paragraph are denied.

        264.     The allegations of this paragraph are denied.

                      COUNT 6: ALTERATION OR REMOVAL OF
             COPYRIGHT MANAGEMENT INFORMATION UNDER 17 U.S.C. § 1202

        265.     Defendant incorporates and restates his responses set forth above as if fully set

 forth herein.

        266.     The allegations of this paragraph are denied.

        267.     The allegations of this paragraph are denied.

        268.     The allegations of this paragraph are denied.

        269.     The allegations of this paragraph are denied.

        270.     The allegations of this paragraph are denied.

        271.     The allegations of this paragraph are denied.

                                                 -27-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 28 of 33 PageID# 1031




        272.     The allegations of this paragraph are denied.

        273.     The allegations of this paragraph are denied.

           COUNT 7: VICARIOUS COPYRIGHT INFRINGEMENT OF CWC WORKS

        274.     Defendant incorporates and restates his responses set forth above as if fully set

 forth herein.

        275.     The allegations of this paragraph are denied.

        276.     The allegations of this paragraph are denied.

        277.     The allegations of this paragraph are denied.

        278.     The allegations of this paragraph are denied.

        279.     The allegations of this paragraph are denied.

        280.     The allegations of this paragraph are denied.

        281.     The allegations of this paragraph are denied.

        282.     The allegations of this paragraph are denied.

        283.     The allegations of this paragraph are denied.

        284.     The allegations of this paragraph are denied.

        285.     The allegations of this paragraph are denied.

        286.     The allegations of this paragraph are denied.

        287.     The allegations of this paragraph are denied.

        288.     The allegations of this paragraph are denied.

        289.     The allegations of this paragraph are denied.

        290.     The allegations of this paragraph are denied.

        291.     The allegations of this paragraph are denied.

        292.     The allegations of this paragraph are denied.



                                                 -28-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 29 of 33 PageID# 1032




         293.   The allegations of this paragraph are denied.

         294.   The allegations of this paragraph are denied.

         295.   The allegations of this paragraph are denied.

         296.   All allegations not specifically admitted are hereby denied.

                                   AFFIRMATIVE DEFENSES

         1.     Plaintiff’s claimed copyrights are invalid, and Plaintiff therefore lacks standing,

 because Plaintiff does not own the authorship rights to some or all of the Works.

         2.     The Complaint fails to state a claim upon which relief can be granted, because it

 fails to allege copying of constituent elements of each of the Works which represent original

 expression, rather than content which is in the public domain or is otherwise not protectible, such

 as language from statutes, regulations, and/or judicial decisions.

         3.     The material allegedly copied is not protectible because all or portions of it is in

 the public domain.

         4.     The material allegedly copied does not qualify as infringement under the doctrine

 of fair use.

         5.     Plaintiff’s copyrights are invalid because all or some portion of the Works are not

 original works of authorship.

         6.     Plaintiff’s copyright registrations are invalid because the Works do not qualify as

 works for hire, notwithstanding the misrepresentations made by Plaintiff to the Copyright Office

 in its applications for registration of the Works.

         7.     Plaintiff’s copyright registrations are invalid because the registrations were

 procured by fraud on the Copyright Office.




                                                  -29-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 30 of 33 PageID# 1033




         8.      This Court lacks subject matter jurisdiction as to each of the Works for which the

 copyright registration is invalid.

         9.      Plaintiff has failed to state a valid claim for statutory damages, because Plaintiff

 did not have valid registrations for the Works before the alleged infringement commenced, or

 within three months of first publication of such Works.

         10.     Plaintiff has failed to state a valid claim for statutory damages, because Plaintiff

 does not have valid registrations for the Works.

         11.     The permission granted to Mr. Gibbons as set forth above by a member of

 Plaintiff’s board of directors constituted an express or implied license.

         12.     Plaintiff is not entitled to equitable relief because of its unclean hands.

         13.     Plaintiff is not entitled to equitable relief because it has not suffered irreparable

 injury, and it is not at risk for imminent, irreparable injury.

         14.     Plaintiff’s copyright claim against Mr. Gibbons is subject to the mandatory

 arbitration provision contained in the NT Lakis partnership agreement.               That partnership

 agreement governs the issue of what authorship rights Mr. Gibbons has to the Works he

 authored. Similarly, the NT Lakis partnership agreement governs the issue of what ownership

 rights Plaintiff has in Works which were authored by NT Lakis partners other than Mr. Gibbons.

         15.     Defendant reserves the right to supplement the affirmative defenses asserted

 herein throughout trial.




                                                  -30-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 31 of 33 PageID# 1034




                                         COUNTERCLAIM

         Defendant Lance E. Gibbons, by undersigned counsel, for his counterclaim against

 Plaintiff, states as follows:

                              PARTIES, JURISDICTION AND VENUE

         1.       Mr. Gibbons is an adult citizen of the Commonwealth of Virginia who resides in

 this judicial district.

         2.       Plaintiff, Center for Workplace Compliance (“CWC”), is a non-profit association

 incorporated in the District of Columbia, with its principal place of business in the District of

 Columbia.

         3.       This Court has jurisdiction under the Copyright Act, 17 U.S.C. § 101, et seq., and

 under the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202. This Court has subject matter

 jurisdiction under 28 U.S.C. §§ 1331, 1338(a) and 2201.

         4.       Venue is proper in this judicial district under 28 U.S.C. § 1391.

                                    FACTUAL BACKGROUND

         5.       Mr. Gibbons hereby incorporates by reference paragraphs 10 through 44 of the

 counterclaim asserted by Littler Mendelson, P.C. (“Littler”) and Theresa Gokturk (“Gokturk”) as

 if fully set forth herein.

                                               COUNT 1

         6.       For count 1, Mr. Gibbons hereby incorporates by reference paragraphs 45 through

 50 of the counterclaim asserted by Littler and Ms. Gokturk as if fully set forth herein.

                                               COUNT 2

         7.       For count 2, Mr. Gibbons hereby incorporates by reference paragraphs 51 through

 56 of the counterclaim asserted by Littler and Ms. Gokturk as if fully set forth herein.



                                                  -31-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 32 of 33 PageID# 1035




                                     PRAYER FOR RELIEF

        WHEREFORE, Mr. Gibbons hereby incorporates by reference paragraphs 1 – 5 of the

 prayer for relief of Littler and Ms. Gokturk



 Dated: January 19, 2021                        Respectfully submitted:

                                                /s/ Robert C. Gill
                                                Robert C. Gill (VSB No. 26266)
                                                Ian A. McLin (VSB No. 92403)
                                                SAUL EWING ARNSTEIN & LEHR LLP
                                                1919 Pennsylvania Avenue, NW, Suite 550
                                                Washington, D.C. 20006
                                                (202) 295-6605
                                                (202) 295-6705 (facsimile)
                                                robert.gill@saul.com
                                                ian.mclin@saul.com

                                                Counsel for Defendant Lance Gibbons




                                                 -32-
Case 1:20-cv-01387-AJT-JFA Document 31 Filed 01/19/21 Page 33 of 33 PageID# 1036




                                  CERTIFICATE OF SERVICE

   I hereby certify that on January 19, 2021 true and correct copy of the foregoing ANSWER
 OF DEFENDANT LANCE E. GIBBONS TO PLAINTIFF’S FIRST AMENDED
 COMPLAINT was served via the Court’s ECF filing system on the following:


 SQUIRE PATTON BOGGS (US) LLP                     Mark L. Krotoski
 John A. Burlingame                               J. Kevin Fee
 2550 M Street NW                                 Morgan, Lewis & Bockius LLP
 Washington DC 20037                              1111 Pennsylvania Ave. NW
                                                  Washington, DC 20004-2541
 john.burlingame@squirepb.com
                                                  Thomas Y. Nolan
 David S. Elkins                                  1400 Page Mill Road
 1801 Page Mill Road, Suite 110                   Palo Alto, CA 94304
 Palo Alto, California 94304                      mark.krotoski@morganlewis.com
 david.elkins@squirepb.com                        kevin.fee@morganlewis.com
                                                  thomas.nolan@morganlewis.com
 Joseph A. Meckes
 Joseph P. Grasser                                Attorneys for Plaintiff Center for Workplace
 275 Battery Street, 26th floor                   Compliance
 San Francisco, California 94111
 joseph.meckes@squirepb.com
 joseph.grasser@squirepb.com

 Eleanor M. Hagan
 4900 Key Tower 127 Public Square
 Cleveland, Ohio 44114
 eleanor.hagan@squirepb.com

 Attorneys for Defendants
 Littler Mendelson, P.C. and Theresa Gokturk




                                                      /s/ Robert C. Gill             .
                                                      Robert C. Gill




                                               -33-
